Case: 3:20-cr-00074-WHR Doc #: 6 Filed: 12/10/20 Page: 1 of 1 PAGEID #: 11

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Vs. : Case No. 3:20er74
STEVEN THOMPSON, : JUDGE WALTER H. RICE
Defendant.

 

AMENDED PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET

 

 

 

Date of Scheduling Conference 11/9/2020
Jury Trial Date 2/22/2021
Final Pretrial Conference (by telephone) Tuesday, 2/16/2021 at 5:00 pm

 

Motion Filing Deadline

 

 

 

 

Oral and Evidentiary Motions 1/19/2021
Other Motions 2/8/2021
Discovery Cut-off 2/5/2021
Speedy Trial Deadline 2/22/2021
b frre ih) vk

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
